Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	This action is in response to the application filed on 07/15/2020.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/15/2020 has being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mater et al., U. S. Patent No. 8934340 in view of HUANG et al., U. S. Patent Publication No. 2020/0059710.


Although Mater discloses the invention substantially as claimed, it does not explicitly disclose obtaining a unique attribute related to the link from a layer of a protocol received on both ends of the link; selecting an identifier based on the unique attribute related to the link and instructing a light emitting diode (LED) arrangement to be configured to provide a light output of the selected identifier, wherein the LED arrangement is provided at a port assembly of the network switch for illumination at the port and configured to provide illumination via the cable to a remote end of the link.
HAUNG teaches obtaining a unique attribute related to the link from a layer of a protocol received on both ends of the link (see HAUNG, ¶ [0019]; identification features is obtained); selecting an identifier based on the unique attribute related to the link (see HAUNG, ¶ [0010] and [0034]; selection is made of the obtained features identification) and instructing a light emitting diode (LED) arrangement to be configured to provide a light output of the selected identifier, wherein the LED arrangement is provided at a port assembly of the network switch for illumination at the port and configured to provide illumination via the cable to a remote end of the link (see HAUNG, ¶ [0009]-[0010] and [0024]). It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 2, Mater-HAUNG teaches wherein the method is carried out at both ends of a link at the same time (see Mater, col. 2 lines 18-23).

Regarding claim 3, Mater-HAUNG teaches further comprising: detecting a subsequent status change of the link to a not online status; and instructing an activation of the emission of the LED arrangement to emit the light output of the selected identifier (see Mater, col. 5 lines 38-44 and HAUG, ¶ [0024]). Same motivation utilized for claim 1 applies equally as well to claim 3.

Regarding claim 4, Mater-HAUNG teaches further comprising: detecting a reconnection of the link; and instructing a de-activation of the emission of the LED arrangement (see Mater, col. 5 lines 27-37).

Regarding claim 5, Mater-HAUNG teaches further comprising: determining, in response to detecting a reconnection of the link, if the unique attribute related to the link has changed; and activating, in response to determining the unique attribute has changed, a fault alert LED (see Mater, col. 5 lines 39-45 and HAUNG, ¶ [0033]). Same motivation utilized for claim 1 applies equally as well to claim 5.



Regarding claim 7, Mater-HAUNG teaches wherein the method is carried out a network device acting as a switch and wherein obtaining a unique attribute related to the link obtains a port name of a connected network device from a transport layer of a protocol received on the link from the connected network device (see Mater, col. 3 lines 11-15 and HAUNG, ¶ [0010]). Same motivation utilized for claim 1 applies equally as well to claim 7.

Regarding claim 8, Mater-HAUNG teaches wherein the port name includes identification of a node of the network device and a port on the node (see Mater, col. 3 liens 37-46).

Regarding claim 9, Mater-HAUNG teaches wherein the light output is a pattern of light blinking and/or a single color or multiple color combinations (see Mater, col. 1 lines 60-62 and col. 5 lines 40-45).

Regarding claim 10, Mater discloses a system, for providing a visual identification of a port and a previously connected cable of a link in a network environment including a network device (see Mater, col. 1 lines 43-53 and col. 4 lines 28-31; visual port identification system comprising network switch is taught) comprising: a memory; and a 
Although Mater discloses the invention substantially as claimed, it does not explicitly disclose obtaining a unique attribute related to the link from a layer of a protocol received on both ends of the link; selecting an identifier based on the unique attribute related to the link; and instructing an LED arrangement to provide a light output of the selected identifier, wherein the LED arrangement is provided at a port assembly of the network device for illumination at the port and configured to provide illumination via the cable to a remote end of the link.
HAUNG teaches obtaining a unique attribute related to the link from a layer of a protocol received on both ends of the link (see HAUNG, ¶ [0019]; identification features is obtained); selecting an identifier based on the unique attribute related to the link (see HAUNG, ¶ [0010] and [0034]; selection is made of the obtained features identification) and instructing a light emitting diode (LED) arrangement to be configured to provide a light output of the selected identifier, wherein the LED arrangement is provided at a port assembly of the network switch for illumination at the port and configured to provide illumination via the cable to a remote end of the link (see HAUNG, ¶ [0009]-[0010] and [0024]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of HAUNG with that of Mater in order to efficiently associate cable are connected to the right port. 



Regarding claim 12, Mater-HAUNG teaches wherein the method further comprises: in response to detecting a status change of the line to an online status, determining whether the unique attribute related to the link has changed; and activating a fault alert LED (see Mater, col. 5 lines 39-45 and HAUNG, ¶ [0033]). Same motivation utilized for claim 10 applies equally as well to claim 12.

Regarding claim 13, Mater-HAUNG teaches wherein the method further comprises: obtaining a local port name and a remote port name of the link; and combining the local and remote port names to generate the unique attribute (see HAUNG, ¶ [0009] and [0024]). Same motivation utilized for claim 10 applies equally as well to claim 13.

Regarding claim 14, Mater-HAUNG teaches wherein the system is provided at a network device acting as a switch, and wherein the method further comprises obtaining a network device port name from a transport layer or above of a protocol received on the link from a connected network device (see Mater, col. 3 lines 11-15 and HAUNG, ¶ [0010]). Same motivation utilized for claim 1 applies equally as well to claim 7.

Regarding claim 15, Mater-HAUNG teaches wherein the selecting the identifier comprises utilizing a state machine configured to take as inputs the link status and the unique attribute and output an identifier.

Regarding claim 16, Mater-HAUNG teaches wherein instructing the LED arrangement to provide the light output comprises sending instructions to an LED controller selected from the group consisting of: a microcontroller at a network adapter; a microcontroller at a port assembly; and a controller at a networked device or a networking switch (see Mater, col. 2 liens 62-65).

Regarding claim 17, Mater-HAUNG teaches further comprising the LED arrangement, wherein the LED arrangement is provided at a port assembly and is configured for illumination at the port assembly if a cable end is unplugged at the port assembly and configured to provide illumination via a cable providing the link to an unplugged remote end of the cable if the cable end is plugged at the port assembly (see Mater, col. 3 lines 40-46).

Regarding claim 18, Mater discloses an apparatus for providing a visual identification of a port and a previously connected cable of a link in a network environment including a network switch or a network device (see Mater, col. 1 lines 43-53 and col. 4 lines 28-31; visual port identification apparatus comprising network switch is taught), comprising: an LED arrangement provided at a port assembly configured for illumination at the port and 
Although Mater discloses the invention substantially as claimed, it does not explicitly disclose a unique attribute obtaining component for obtaining a unique attribute related to the link from a layer of a protocol received on both ends of the link; an identifier selecting component for selecting an identifier based on the unique attribute related to the link; and an LED instructing component for instructing the LED arrangement to be configured to provide a light output of the selected identifier.
HAUNG teaches a unique attribute obtaining component for obtaining a unique attribute related to the link from a layer of a protocol received on both ends of the link (see HAUNG, ¶ [0019]; identification features is obtained); an identifier selecting component for selecting an identifier based on the unique attribute related to the link (see HAUNG, ¶ [0010] and [0034]; selection is made of the obtained features identification); and an LED instructing component for instructing the LED arrangement to be configured to provide a light output of the selected identifier (see HAUNG, ¶ [0009]-[0010] and [0024]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of HAUNG with that of Mater in order to efficiently associate cable are connected to the right port.


Regarding claim 20, Mater-HAUNG teaches wherein the LED arrangement is provided at an electrical cable port assembly and is configured to provide the illumination along an optical fiber link additionally provided along the electrical cable (see Mater, col. 3 lines 40-45 and col. 4 lines 19-23).

Prior Art of Record
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
1. 2019/0286211 is directed to Systems and methods for network port monitoring using low energy wireless communications are provided. In one embodiment, a device comprises: at least one port module, the at least one port module comprising one or more connector ports each configured to receive a connector of a network data cable; and a port state sensor that includes a port sensing circuit coupled to a sensor controller, wherein the port sensing circuit is configured to sense a port state for the one or more connector ports; wherein the sensor controller is configured to input the port state from the port sensing circuit, wherein in response to detecting a change in the port 
2. 2007/0185987 is directed an apparatus, system, and method are disclosed for monitoring computer system components in large or complex systems. The apparatus includes an identifier module for associating at least one visual identifier with a computer system component. A function module associates one or more control functions with the visual identifier. A presentation module selectively displays the at least one identifier for the computer system component within a present view of a user interface. A monitoring module monitors the computer system component associated with the at least one identifier and modifies the identifier in response to a change in operational status for the computer system component.
3. 2010/0015847 is directed to system for monitoring and detecting the insertion and removal of cable cords utilizing light-emitting diodes (LEDs) providing visual identification of cable by LED blinking.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444